Citation Nr: 1130578	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-35 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits in an amount greater than $581.00 per month.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1972 to June 1974.  The appellant is the Veteran's mother. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appellant requested a hearing in front of a member of the Board in November 2006.  However, she withdrew that request in correspondence dated in October 2009. 

This case was remanded by the Board in March 2010 for further development.  At that time, the RO was instructed to conducted a redetermination of the dependency status of the appellant, which was conducted in April 2010; obtain relevant February 2006 and August 2006 memoranda and decisions relating to the appellant's dependency status, which was accomplished in April 2010; obtain financial status reports from the Veteran's fiduciary and the appellant, which was accomplished in May 2010 and July 2010, respectively; and notify the Veteran of the contents of the appellant's financial reporting form, which was completed in the September 2010 Supplemental Statement of the Case.  Accordingly, the Board finds that there has been substantial compliance with the directives of the March 2010 Remand in this case; an additional remand to comply with such directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The appellant is the Veteran's dependant parent. 

2.  The appellant's apportionment was reduced from $981.00 to $581.00 effective September 2006.  

3.  The $400.00 apportionment reduction is a reasonable amount and any apportionment of the Veteran's compensation benefits in an amount greater than $581.00 per month would cause the Veteran undue hardship.  


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA benefits greater than $581 per month have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.250, 3.450, 3.451 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  The VCAA, however, does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid; thus, the VCAA is not applicable to this claim.  

A "general" apportionment may be paid to the Veteran's dependent parents if the Veteran is incompetent and is being furnished hospital treatment, institutional or domiciliary care by the United States, or any political subdivision thereof.  38 C.F.R. § 3.450 (a) (1) (i) (2010).

A "special" apportionment may be paid where hardship is shown to exist.  In such cases, compensation may be apportioned between the Veteran and his dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest, except those covered by 38 C.F.R. § 3.458(b) and (c) (2010).  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and special needs of the Veteran, his dependents, and the apportionment claimants.  38 C.F.R. § 3.451 (2010).  Ordinarily, a special apportionment of more than 50 percent of a Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee.  Id.

Whether a parent can be classified as a dependent is governed by 38 C.F.R. § 3.250.  conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist where the monthly income does not exceed: (1) $400.00 for a mother or father not living together; (2) $660.00 for a mother and father, or remarried parent and spouse, living together: (3) $185.00 for each additional "member of the family" as defined in paragraph (b) (2).  38 C.F.R. § 3.250(a) (1) (2010).

Where the income exceeds the monthly amounts stated, dependency will be determined on the facts in the individual case under the principles outlined in 38 C.F.R. § 3.250(b).  In such cases, dependency will not be held to exist if it is reasonable that some part of the corpus of the claimant's estate be consumed for his or her maintenance.  38 C.F.R. § 3.250(a) (2).

Dependency will be held to exist if the father or mother of the veteran does not have an income sufficient to provide reasonable maintenance for such father or mother and members of his or her family under legal age and for dependent adult members of the family if the dependency of such adult member results from mental or physical incapacity.  38 C.F.R. § 3.250(b).

The term "reasonable maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with the parents' reasonable mode of life.  38 C.F.R. § 3.250(b) (2).

Under 38 C.F.R. § 4.50 the appellant must be the Veteran's dependent in order to be entitled to an apportionment of his or her compensation.

The appellant asserts entitlement to apportionment of the Veteran's compensation benefits in an amount greater than $581.00 per month.  The appellant is in receipt of an apportionment of the Veteran's compensation benefits, as his dependent parent.  Based on information provided, the RO has found that the appellant is the Veteran's dependant parent. 

In February 2006, the appellant was interviewed by a field examiner.  The interview revealed that the appellant received $1781.00 a month ($981.00 from VA apportionment and $800.00 monthly from Social Security).  Her fund usage and needs were shown to be $1269.00 to include utilities, medical, incidentals, and personal allowance.  The field examiner concluded that the appellant's apportionment amount should be reduced to ensure that all of the Veteran's needs are taken care of.  The field examiner found that the appellant could live without up to about $400.00 less per month without a major financial impact on her but that the Veteran was in need of at least $200.00 more a month to help with his needs.  

A March 2006 memorandum from the VA Fiduciary Division stated that the Veteran had been discharged from a VA Medical Center inpatient facility, was living in a private sector, and needed more funds for his daily care.  The memorandum also stated that the field examiner visited the appellant and determined her apportionment should be reduced by $400.  She stated that such would be in the best interest of the Veteran.  Within that month, the RO informed the appellant that they were considering reducing the apportionment amount she was receiving.  

In August 2006, the RO informed the appellant that the apportionment would be reduced from $981.00 to $581.00 per month beginning in September 2006.  The letter stated they had asked her to provide income and expense information and had not received it.  In the Notice of Disagreement submitted in August 2006, the appellant stated she had sent the RO a copy of all her monthly bills but they had said they did not receive them.  She stated that with the bills that she had the amount of the reduction was unfair.  

The appellant was sent a VA Form 5655, Financial Status Report, in June 2010, and asked to complete the form and return it to the VA, which she did in July 2010.  Specifically, she related that she had income of $1497.00 ($916.00 from Social Security and $581.00 from VA apportionment).  She stated that her average monthly expenses were $250.00 to include food and utilities, and that other debts were $400.00.  She reported that she had no savings.  

As noted, 38 C.F.R. § 3.451 provides for a special apportionment in situations where a veteran is reasonably discharging his responsibility for the support of a dependent, but special circumstances exist which warrant giving the dependent additional support.  The appellant received a substantial apportionment of the Veteran's compensation during his inpatient stay at the VA Medical Center, but as the Veteran's financial needs increased on his release to a private facility, to continue the apportionment of $981.00 would cause the Veteran hardship.  In light of the appellant's expenses being about $650.00 per month, and having $1497.00 ($916 from Social Security and $581 from VA apportionment) in income per month.

Under VA's guidelines, a special apportionment of more than 50 percent of a Veteran's benefits would constitute undue hardship on him.  See 38 C.F.R. § 3.451.  In this case, the $981.00 monthly apportionment award was well above the 50 percent level of the Veteran's compensation benefits.  As such, to increase the apportionment would result in a windfall to the appellant but create a burden for the Veteran.  On these bases, the appellant's claim for increase in her apportionment must be denied.


ORDER

An apportionment of the Veteran's compensation benefits in an amount greater than $581.00 per month is denied.  





____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


